—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 4, 1998, which, inter alia, denied plaintiff’s cross motion for summary judgment on the issue of liability on his Labor Law § 240 (1) claim and granted summary judgment to defendants dismissing plaintiff’s Labor Law § 240 (1) claim, unanimously affirmed, without costs.
Labor Law § 240 was never intended to cover an injury from electrical shock sustained by a worker on a scaffold caused by a dangling electrical extension cord that made contact with a live wire below the scaffold (see, Alfieri v New York City Tr. Auth., 190 AD2d 594, lv denied 82 NY2d 655). Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.